Citation Nr: 0714120	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-03 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for residuals of a head 
and face injury to include the eyes.  

2. Entitlement to service connection for residuals of chest 
and rib injury.  

3. Entitlement to service connection for residuals of a right 
knee injury.  

4. Entitlement to service connection for residuals of a left 
knee injury.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The appellant was a member of the South Carolina Army 
National Guard and he was on active duty for training 
(ACDUTRA) from October 1980 to February 1981.  Thereafter, 
the appellant had periodic ACDUTRA and inactive duty for 
training (INACDUTRA), and he retired from the National Guard 
in 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2002, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.         

In November 2004, the appellant testified before the 
undersigned.  A transcript of the hearing is of record.  

In May 2005, the Board remanded this case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).      

The claim of service connection for residuals of a left ankle 
injury, which was on appeal, was granted by the RO in a 
rating decision in June 2006, and the claim is no longer in 
appellate status. 

Also in the rating decision in June 2006, the RO granted 
service connection for a facial scar, which was a partial 
grant of the claim of service connection for residuals of a 
head and face injury to include the eyes, and except for the 
facial scar, the claim remains in appellate status.    




FINDINGS OF FACT

1. Except for a facial scar, residuals of a head and face 
injury to include the eyes, resulting from the injury in 
April 1999 during INACDUTRA, are not currently shown.    

2. Residuals of a chest and rib injury during ACDUTRA are not 
currently shown.  

3. Right knee disability is not currently shown.  

4. Any current left knee disability is unrelated to an injury 
sustained or disease contracted during ACDUTRA or to an 
injury that was sustained during INACDUTRA.    


CONCLUSIONS OF LAW

1. Except for a facial scar, residuals of a head and face 
injury to include the eyes were not incurred during 
INACDUTRA.  38 U.S.C.A. § 101(24), 1110, 1131, 105107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 (2006). 

2. Residuals of a chest and rib injury were not incurred 
during ACDUTRA. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 (2006).   

3. A right knee injury was not incurred during ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 (2006).  

4. A left knee injury was not incurred during ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303 (2006).    



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters in December 2001, in January 2002, and in March 2006.  
The appellant was notified of the evidence needed to 
substantiate the claims for service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The appellant was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the degree of 
disability assignable and the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However, the 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had to the 
opportunity to submit additional argument and evidence and to 
address the issues at a hearing.  And the claims were then 
readjudicated following the content-complying notices as 
evidenced by the supplemental statement of the case in June 
2006.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist further includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
In this regard, in March 2006, the veteran underwent a VA 
examination which was pertinent to his claim for service 
connection for residuals of a head and face injury to include 
the eyes.  In addition, although the appellant was not 
examined for the purpose of addressing his claims for service 
connection for residuals of injuries to the chest, 
ribs, and knees, none was required.  In the absence of 
competent medical evidence of current disabilities of the 
chest, ribs, and right knee, a VA examination under the duty 
to assist, 38 C.F.R. § 3.159(c)(4), is not warranted.  In the 
absence of competent medical evidence of a left knee injury 
established during a period of either ACDUTRA or INACTDUTRA, 
VA examination under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), is not warranted.

As the appellant has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303. 

Factual Background

According to the South Carolina Army National Guard, the 
appellant had active duty for training (ACDUTRA) for the 
following periods: October 1980 to February 1981; May 23, 
1981, to June 6, 1981; May 1, 1982, to May 15, 1982; August 
13, 1983, to August 27, 1983; July 21, 1984, to August 4, 
1984; May 25, 1985, to June 8, 1985; March 15, 1986, to March 
29, 1986; April 25, 1987, to May 9, 1987; March 19, 1988, to 
April 2, 1988; May 20, 1989, to June 3, 1989; March 31, 1990, 
to April 14, 1990; April 20, 1991, to May 4, 1991; June 20, 
1992, to July 4, 1992; June 18, 1994, to July 2, 1994; April 
22, 1995, to May 6, 1995; April 12, 1997, to April 26, 1997; 
August 8, 1998, to August 22, 1998; and, July 31, 1999 to 
August 14, 1999.

Records of the National Guard disclose that in January 1981 
the appellant suffered a contusion in the area of the right 
rib cage.  An X-ray was negative.  Except for a rib injury 
documented in January 1981, none of the other injuries were 
documented during the periods of ACDUTRA as reported by the 
South Carolina Army National Guard. 

Service connection may also be established for an injury, 
resulting in disability, suffered during inactive duty 
training (IADT).

Records of the National Guard disclose that on periodic 
examination on July 12, 1992, history included left knee 
swelling after running of 12 years' duration.  There was no 
diagnosis.  On February 7, 1993, the appellant was placed on 
a permanent physical profile for internal derangement and 
arthritis of the left knee. 

On October 26, 1992, the appellant was seen by a private 
physician for complaints of left knee pain.  According to the 
appellant, he had had several injuries over a period of 
years, and he had developed pain in his left knee during 
physical training for the National Guard.  X-rays were 
normal.  The impression was chondromalacia and early 
patellofemoral arthritis.   

On July 8 and 9, 1993, it was noted that the appellant pulled 
a chest muscle chest on July 6, 1993.  X-rays revealed no 
evidence of a rib fracture.  

A private Accident Investigation Report, dated in November 
1995, shows that on October 31, 1995, the veteran twisted his 
knee at work.

On April 9, 1999, while riding in a truck on INACDUTRA, the 
appellant was hit in the head and face by shattered glass 
from a rearview mirror.  Glass particles were found on his 
face and in his hair.  There were no open wounds, but there 
were small abrasions.  The pupils were normal.  The 
impression was abrasions.  



In November 2004, the appellant testified that, while he was 
in the National Guard, an artillery ramming staff fell on his 
chest in 1980 or 1981, that he was placed on profile due to 
arthritis in his left knee, and that had glass in his eyes 
from a broken mirror.  In response to the question as to 
whether he had a specific injury to the right knee, the 
appellant responded "no."      

In the remand in May 2005, the Board requested that the RO 
obtain the INACDUTRA dates in 1992, 1993, and 1999, in order 
to determine whether the health record entries coincided with 
the INACDUTRA dates.  

A statement of Army National Guard Retirement Points shows 
INACDUTRA dates on the following days: July 18, 1992; July 
19, 1992; February 20, 1993; February 21, 1993; July 24, 
1993; July 25, 1993; April 9, 1999; April 10, 1999; and April 
11, 1999.     

Records of the Social Security Administration show that the 
appellant was awarded disability benefits for unrelated 
disorders.  In April 2002, on examination of the knees, there 
was no diagnosis. 

VA records from October 2004 to May 2005 contain no complaint 
or finding of residuals of injuries of the head, face, eyes, 
chest, ribs, or knees.  In October 2004 and April 2005, the 
appellant was diagnosed with macular degeneration.   

On VA eye examination in March 2006, after a review of the 
appellant's file, the diagnoses were glaucoma of the left 
eye, cataracts, and myopia.  The examiner expressed the 
opinion that glaucoma was less likely than not related to the 
injury from April 1999.         

By rating decision in June 2006, the RO granted service 
connection for a facial scar.  



Analysis

On the claim of service connection for residuals of a head 
and face injury to include the eyes, the record shows that on 
April 9, 1999, while riding in a truck during INACDUTRA, the 
appellant was hit in the head and face by shattered glass 
from a rearview mirror.  Glass particles were found on his 
face and in his hair.  There were no open wounds, but there 
were small abrasions.  The pupils were normal.  The 
impression was abrasions.  After 1999, except for a facial 
scar, which is already service-connected, there is no medical 
evidence of a current disability of the head and face and 
eyes associated with the injury sustained in April 1999 
during INACDTURA.  That an injury was shown in service alone 
is not enough to establish service connection, there must be 
a current disability resulting from the injury.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Except for a facial 
scar, in the absence of proof of a present disability 
involving the head, face, and eyes attributable to the injury 
in April 1999, there is no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for macular degeneration, glaucoma, cataracts, and myopia, 
none of the eye pathology has been associated with the injury 
in April 1999, and a VA examiner specifically expressed the 
opinion that glaucoma was less likely than not related to the 
injury from April 1999.      

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, except for the facial scar, 
the preponderance of the evidence is against the claim of 
service connection for residuals of a head and face injury to 
include the eyes, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).



On the claim of service connection for residuals of a chest 
and rib injury, the record shows that in January 1981 during 
ACDUTRA the appellant suffered a contusion in the area of the 
right rib cage, and an X-ray was negative.  On July 8 and 9, 
1993, it was noted that the appellant pulled a chest muscle 
on July 6, 1993, and X-rays revealed no evidence of a rib 
fracture.  

After 1981, there is no medical evidence of a current 
disability associated with residuals of the rib injury, 
including to the extent the injury involved the chest, in 
1981, and the dates of July 6, 8, and 9, 1993, surrounding 
the chest muscle injury do not coincide with a period of 
either ACDUTRA or INACDUTRA.  That a rib injury and to the 
extent the injury involved the chest was shown during ACDUTRA 
in 1981 is not enough to establish service connection, there 
must be a current disability resulting from the injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability involving the ribs 
or chest, the result of the injury in 1981, there is no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The chest injury in July 1993 was not incurred during a 
period of either ACDUTRA or INACDUTRA.  And there is no 
evidence that the chest injury in 1993 was in any way related 
to the injury in 1981 during ACDUTRA.   

As the Board may consider only independent medical evidence 
to support its findings, and, as there is no favorable 
medical evidence of a current disability, resulting from a 
rib injury, including to the extent the chest was involved, 
in 1981 during ACDUTRA, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

As for residuals of a right knee injury, there is no 
documentation of a right knee injury during a period of 
either ACDUTRA or INACDUTRA, and no evidence of current right 
knee disability.  In the absence of proof of a present right 
knee disability, there is no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



As for residuals of a left knee injury, the record shows that 
on periodic examination on July 12, 1992, history included 
left knee swelling of 12 years' duration.  There was no 
diagnosis.  On February 7, 1993, the appellant was placed on 
a permanent physical profile for internal derangement and 
arthritis of the left knee.  On October 26, 1992, the 
appellant was seen by a private physician for complaints of 
left knee pain.  According to the appellant, he had had 
several injuries over a period of years, and he had developed 
pain in his left knee during physical training for the 
National Guard.  X-rays were normal.  The impression was 
chondromalacia and early patellofemoral arthritis.  The dates 
of July 12, 1992, October 26, 1992, and February 7, 1993, 
pertaining to the left knee do not coincide with a period of 
either ACDUTRA or INACDUTRA.  And the medical records during 
ACDUTRA and INACDUTRA do not document a left knee injury.  

As for the history provided by the veteran to the private 
physician that he had developed pain in his left knee during 
physical training for the National Guard, a history recorded 
by a medical professional, unenhanced by any additional 
medical comment, is not competent medical evidence to 
substantiated the claim.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). 

As the Board may consider only independent medical evidence 
to support its finding, and, as there is no favorable medical 
evidence of current residuals of a left knee injury sustained 
during a period of either ACDUTRA or INACDUTRA, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

                                                                          
(The Order follows on the next page.)




ORDER

Except for a facial scar, service connection for residuals of 
a head and face injury to include the eyes is denied.  

Service connection for residuals of chest and rib injuries is 
denied.  

Service connection for residuals of a right knee injury is 
denied.   

Service connection for residuals of a left knee injury is 
denied.   


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


